DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     CROSS REFERENCE TO RELATED APPLICATION 
2.	This application is a divisional of Application No. 16/742,388, filed on January 14, 2020, now allowed, which is a continuation of Application No. 15/388,434 filed on December 22, 2016, now allowed, which claims the benefit of U.S. provisional application Ser. No. 62/382,912 filed on 2 September 2016. All of the above-referenced applications are hereby incorporated herein by reference in their entirety.
 
          Allowable Subject Matter
3.  	Claims 1, 2, 4-22 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1, 2, 4-10, the prior art failed to disclose or reasonably suggest forming a first encapsulant over the first surface of the first redistribution layer and surrounding the first chip and the second chip; forming a third chip over a second surface of the first redistribution layer; and forming a plurality of conductors over the second surface of the first redistribution layer and electrically connected to the first redistribution layer, wherein the third chip and the plurality of conductors are disposed substantially at the same level over the second surface, and the second chip is electrically connected to the third chip through the through via structures of the first chip and the first redistribution layer, wherein a height of the third chip is smaller than heights of the plurality of conductors. 
6. 	Regarding Claims 11-16, the prior art failed to disclose or reasonably suggest forming a first encapsulant over the first surface of the first redistribution layer, and surrounding the first chip; forming a second chip over the first chip, and electrically connected to the first redistribution layer through the plurality of through via structures; forming a third chip over a second surface of the first redistribution layer and electrically connected to the first redistribution layer; and forming a plurality of conductors over the second surface of the first redistribution layer and electrically connected to the first redistribution layer, wherein the third chip and the plurality of conductors are disposed substantially at the same level over the second surface.
7. 	Regarding Claims 17-21, the prior art failed to disclose or reasonably suggest forming a plurality of interconnectors on the second redistribution layer, wherein the second chip and the plurality of interconnectors are disposed substantially at the same level on the second redistribution layer; forming a third chip over the second redistribution layer and electrically connected to the second redistribution layer through the plurality of interconnectors; and forming a first encapsulant between the second redistribution layer and the third chip, and surrounding the plurality of interconnectors.
  
Remarks:
The closest prior arts are Lee et al., (US 10475770 B2), and Kowal, US 10707050 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......forming a third chip over the second redistribution layer and electrically connected to the second redistribution layer through the plurality of interconnectors; and forming a first encapsulant between the second redistribution layer and the third chip, and surrounding the plurality of interconnectors, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899